IN THE SUPREME COURT OF THE STATE OF NEVADA


                RONALD DENNIS FERLINGERE,                             No. 70441
                Petitioner,
                vs.
                THE SECOND JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA,
                IN AND FOR THE COUNTY OF
                                                                           FILED
                WASHOE; AND THE HONORABLE                                  JUN 2 0 2016
                LIDIA STIGLICH, DISTRICT JUDGE,
                Respondents.




                               ORDER DENYING PETITION FOR WRIT
                                 OF PROHIBITION OR MANDAMUS
                           This original pro se petition for a writ of prohibition or
                mandamus challenges a May 12, 2016, district court order, which appears
                to pertain to service by mail and respondents' continued jurisdiction over
                the underlying case.
                            Having considered the petition and supporting documents, we
                are not persuaded that the district court exceeded its jurisdiction or
                arbitrarily or capriciously abused its discretion in entering the May 12
                order, a copy of which was not included with petitioner's supporting
                documents, or that a writ should issue to preclude respondent, the
                Honorable Lidia Stiglich, from exercising jurisdiction over the underlying
                case due to "lack of jurisdiction" or "fraud on the court." NRS 34.160; NRS
                34.320; NRAP 21(a)(4); Int'l Game Tech., Inc. v. Second Judicial Din.
                Court, 124 Nev. 193, 197, 179 P.3d 556, 558 (2008); Pan v. Eighth Judicial
SUPREME COURT
        OF
     NEVADA


(0) 1947k
                                                                            Ro-Fifis
                Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004); Smith v. Eighth
                Judicial Din. Court, 107 Nev. 674, 677, 818 P.2d 849, 851 (1991).
                Accordingly, we
                            ORDER the petition DENIED.




                                                            Douglas




                                                            Gibbons



                cc:   Hon. Lidia Stiglich, District Judge
                      Ronald Dennis Ferlingere
                      Attorney General/Carson City
                      Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A